TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-01-00429-CV



                                    Kevin King, Appellant

                                               v.

                           Advanced Micro Devices, Inc., Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
       NO. 99-02834, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




PER CURIAM

              Appellant Kevin King has filed an unopposed motion to dismiss the appeal based on

the parties’ settlement agreement. We grant the motion and dismiss the appeal. Tex. R. App. P.

42.1(a).


Before Chief Justice Aboussie, Justices Yeakel and Puryear

Dismissed on Appellant’s Motion

Filed: November 1, 2001

Do Not Publish